Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-12 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-12 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Ple (US Pub No. 2008/0196037).  
In regard to claim 1, Ple discloses a system for synchronizing at least two computing units of an aircraft (see para 13), the two computing units being configured to implement a plurality of identical partitions (items 1 and 2 of figure 1)), each of said computing units comprising at least a scheduler (item 301 of figure 2), an internal clock (items 3, 4 of figure 1) and a software platform comprising said plurality of partitions (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Ple discloses each processing unit includes:  a processor 1, 2 associated with an individual clock 3, 4 and an individual watchdog circuit 5, 6 monitoring correction operation, RAM working memory 7, 8, flash program memory 9, 10, a bridge 11, 12 controlling data transfers between: the processors 1 and 2, the working memories 7 and 8 and programme memories 9 and 10 of the unit to which the processor 1, 2 belongs, the dual-ported random access memory DPRAM 13 shared between the two processing units and the bus controller 14.  See para 34-48),

    PNG
    media_image1.png
    977
    705
    media_image1.png
    Greyscale

wherein the system comprises: a generation unit (item 303 of figure 2) configured to generate a synchronization pulse, said generation unit being associated with an independent clock and comprising a form generator to generate a calibrated synchronization pulse based on data from said clock, said synchronization pulse being generated periodically (in Ple, the synchronization service 303 causes the processor which issued the synchronization interrupt request to execute the following sequence of operations: signaling at 400, by the processor concerned and for the attention of the other processor, through specific registers in the DPRAM dual-ported memory 13, of the acceptance of a synchronization interrupt and of the number contained in its processed-instruction counter.  See para 53-58); transmission links configured to transmit the synchronization pulse to each of said computing units; and in each of said computing units, a control element configured to compare the synchronization pulse received by the computing unit with a pulse generated by the internal clock of the computing unit, and to conclude therefrom that there is conformity or a lack of conformity based on such a comparison (in Ple, the said process using a synchronization procedure called by a synchronization interrupt request issued by the operating system to all the processors causing, when it is executed by a processor: signaling by the processor concerned to the other processors the contents of its processed-instruction counter; reading of the contents of the processed-instruction counters of the other processors; comparison by the processor concerned of the numbers of instructions processed appearing in processed-instruction counters of the various processors after they accepted the synchronization interrupt, and if the numbers of instructions processed are found to be identical, the processor concerned issues a synchronization confirmation.  See para 16-20), and wherein the scheduler of each of said computing units is configured to trigger a sequence of implementing at least some of said partitions upon receiving the synchronization pulse, and to do so only when the control element of the corresponding computing unit concludes that there is conformity (in Ple, a synchronization interrupt is inserted at the commencement of processing of each timing interrupt so as to activate the synchronization service before each context switch occurring at the end of time slices organized by the scheduler 301, which allows the synchronization of the processing units to be consolidated at the important moments of context saving at the momentary end of execution of the applications. In order to further improve the reliability of a computer with redundant processing units, synchronization interrupts are also inserted at the beginning of processing operations corresponding to system calls generated by the applications.  See para 61-65). 
In regard to claims 2, 7, Ple discloses wherein the system is configured to stop taking into account processing operations of one of said computing units when the control element of said computing unit concludes that there is a lack of conformity (in Ple, during processing of a synchronization interrupt by a processor, the possible processing of other types of interrupt by one or more of the other processors. In order to achieve this, the synchronization procedure executed by the synchronization service 303 has its stage 402 for the observation of the acceptance of a synchronization interrupt by the other processors completed by a context analysis leading to a reset of all the processors if: a synchronization interrupt is caused by a system call or a hardware or software error and if one of the other processors indicates in its processed-instruction Counter a number greater than that indicated by the processed-instruction counter of the processor which performed the system call.  See para 66-67).
In regard to claims 3, 8, Ple discloses wherein the generation unit is configured to generate a first synchronization pulse after receiving an item of availability information from each of said computing units (in Ple, the synchronization service 303 causes the processor which issued the synchronization interrupt request to execute the following sequence of operations: signaling at 400, by the processor concerned and for the attention of the other processor, through specific registers in the DPRAM dual-ported memory 13, of the acceptance of a synchronization interrupt and of the number contained in its processed-instruction counter.  See para 53-56).
In regard to claims 4, 9, Ple discloses further a delay generator arranged between the generation unit and said computing units and configured to add delays to the synchronization pulse, the delays being different depending on the computing units intended to receive the synchronization pulse, each of said computing units taking into account the synchronization pulse with the corresponding delay as received from the delay generator (in Ple, if a synchronization interrupt is not accepted by the other processor, a wait at 403 for an acceptance of the synchronization interrupt by the other processor with loop-back to the previous stage and issue at 404 of a command to reset the two processors 1, 2 if a certain waiting time is exceeded [0058] if the other processor accepts a synchronization interrupt, comparison by the processor concerned of the contents of its processed-instruction counter with the contents of the processed-instruction counter of the other processor  See para 53-58).
In regard to claims 5, 10, Ple discloses further direct synchronization elements configured to synchronize the computing units to synchronize one or more partitions within the partition sequence (in Ple, this synchronization process is easily extended to a number of processing units greater than two, as in redundant computers with majority voting. In these cases, each processor whose processed-instruction counter does not reach the observed maximum number eliminates the discrepancy in step-by-step mode then waits, in the same way as the processor having indicated the largest number of instructions processed, for updates of the different counts showing that they have all reached the largest number. A time limit may be defined for these operations to return to synchronization with, for example, a general reset of all the processors if the time limit is exceeded.  See para 61-65).
In regard to claim 6, Ple discloses a method for synchronizing at least two computing units of an aircraft, these two computing units being configured to implement a plurality of identical partitions, each of said computing units comprising at least a scheduler, an internal clock and a software platform comprising said plurality of partitions (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Ple discloses each processing unit includes:  a processor 1, 2 associated with an individual clock 3, 4 and an individual watchdog circuit 5, 6 monitoring correction operation, RAM working memory 7, 8, flash program memory 9, 10, a bridge 11, 12 controlling data transfers between: the processors 1 and 2, the working memories 7 and 8 and programme memories 9 and 10 of the unit to which the processor 1, 2 belongs, the dual-ported random access memory DPRAM 13 shared between the two processing units and the bus controller 14.  See para 34-48),

    PNG
    media_image1.png
    977
    705
    media_image1.png
    Greyscale

the method comprising at least the sequence of following steps, said sequence of steps being implemented repeatedly: a generating step, implemented by a generation unit, of generating a synchronization pulse, said synchronization pulse being generated based on data from an independent clock associated with the generation unit (in Ple, the synchronization service 303 causes the processor which issued the synchronization interrupt request to execute the following sequence of operations: signaling at 400, by the processor concerned and for the attention of the other processor, through specific registers in the DPRAM dual-ported memory 13, of the acceptance of a synchronization interrupt and of the number contained in its processed-instruction counter.  See para 53-58); a transmitting step, implemented by transmission links, of transmitting the synchronization pulse to each of said computing units; controlling steps, specifically a control step for each of said computing units, each of said controlling steps, which is implemented by a controller, comprising comparing the synchronization pulse received by the computing unit with a pulse generated by the internal clock of this computing unit, and in concluding therefrom that there is conformity or a lack of conformity based on this comparison (in Ple, the said process using a synchronization procedure called by a synchronization interrupt request issued by the operating system to all the processors causing, when it is executed by a processor: signaling by the processor concerned to the other processors the contents of its processed-instruction counter; reading of the contents of the processed-instruction counters of the other processors; comparison by the processor concerned of the numbers of instructions processed appearing in processed-instruction counters of the various processors after they accepted the synchronization interrupt, and if the numbers of instructions processed are found to be identical, the processor concerned issues a synchronization confirmation.  See para 16-20); and triggering steps, specifically a triggering step for each of said computing units, each of said triggering steps, which is set by the scheduler of the corresponding computing unit, comprising triggering a sequence of implementing at least some of said partitions upon receiving the synchronization pulse, and doing so only when the corresponding control step concludes that there is conformity  (in Ple, a synchronization interrupt is inserted at the commencement of processing of each timing interrupt so as to activate the synchronization service before each context switch occurring at the end of time slices organized by the scheduler 301, which allows the synchronization of the processing units to be consolidated at the important moments of context saving at the momentary end of execution of the applications. In order to further improve the reliability of a computer with redundant processing units, synchronization interrupts are also inserted at the beginning of processing operations corresponding to system calls generated by the applications.  See para 61-65).
In regard to claim 11, Ple discloses set of computing units, further comprising at least two computing units and a synchronization system as claimed in claim 1, each of said computing units comprising at least a scheduler, an internal clock and a software platform (in Ple discloses each processing unit includes:  a processor 1, 2 associated with an individual clock 3, 4 and an individual watchdog circuit 5, 6 monitoring correction operation, RAM working memory 7, 8, flash program memory 9, 10, a bridge 11, 12 controlling data transfers between: the processors 1 and 2, the working memories 7 and 8 and programmed memories 9 and 10 of the unit to which the processor 1, 2 belongs, the dual-ported random access memory DPRAM 13 shared between the two processing units and the bus controller 14.  See para 34-48).
In regard to claim 12, Ple discloses an aircraft comprising a set of computing units as claimed in claim 11 (see para 13).

Examiner's note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.


Conclusion
	All claims are rejected.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Smith, II et al. (US No. 9,342,358) disclose a system and method for synchronizing processor instruction execution.
Bruckert et al. (US No. 8,799,706) disclose a method and system of exchanging information between processors.
Graham et al. (US No. 7,496,786) disclose a system and method for maintaining lock step operation.
Yamazaki et al. (US No. 7,107,484) disclose a fault-tolerant computer system, re-synchronization method thereof and re-synchronization program thereof.
Griffin et al. (US No. 6,928,583) disclose an apparatus and method for two computer elements in a fault-tolerant server to execute instructions in lockstep.
Horst (US No. 5,239,641) discloses a method and apparatus for synchronizing a plurality of processors.
Ito (US Pub No. 2020/0228704) disclose an information processing apparatus having two modules that have independent clock supply sources control method thereof, and storage medium storing control program therefor.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186